Exceptions overruled. This is an action of tort for personal injuries allegedly received in a motor accident. The jury returned a verdict for the defendant. The only exception is to the denial of the plaintiff’s motion for a new trial. There was no abuse of discretion. Haines Corp. v. Winthrop Square Cafe, Inc. 335 Mass. 152, 154. Statkus v. Metropolitan Transit Authy. 335 Mass. 172, 174. The plaintiff’s brief is in violation of Rule 15 of the Rules for the Regulation of Practice before the Full Court (1952), as amended, 337 Mass. 818-819, in that there is no reference by pages to the record in stating alleged facts and alleged previous proceedings. The plaintiff’s brief is struck from the files of the court.